      Case 1:19-cv-00188-AW-GRJ Document 20 Filed 07/31/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

KEVIN C. SULLIVAN,
      Plaintiff,
v.                                                Case No. 1:19-cv-188-AW-GRJ
BOSTON SCIENTIFIC CORP., et al.,
     Defendants.
_______________________________/
     ORDER ADOPTING REPORT AND RECOMMENDATION AND
               GRANTING MOTION TO DISMISS

      I have reviewed the magistrate judge’s June 23 report and recommendation.

ECF No. 17. I have also considered de novo the issues raised in plaintiff’s motions

to add new information (ECF Nos. 18 and 19), which I will treat as objections to the

report and recommendation. No other objections have been filed. I now adopt the

report and recommendation and incorporate it into this order. The motion to dismiss

(ECF No. 11) is GRANTED, and the first amended complaint (ECF No. 5) is

DISMISSED. Plaintiff has 20 days to file a second amended complaint. The

magistrate judge will conduct appropriate further proceedings.

      SO ORDERED on July 31, 2020.

                                      s/ Allen Winsor
                                      United States District Judge
